Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 1, 2018                                                                                         Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154346 & (31)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154346
                                                                   COA: 331796
                                                                   Wayne CC: 14-010766-FH
  FELISA SIMMS,
            Defendant-Appellant.

  _________________________________________/

         By order of September 12, 2017, the prosecuting attorney was directed to answer
  the application for leave to appeal the July 6, 2016 order of the Court of Appeals. We
  also directed defense trial counsel to file a brief regarding the defendant’s March 27,
  2015 Notice of Right to Timely Appeal and Request for Appointment of Attorney. On
  order of the Court, the answer and the brief having been received, the motion to extend
  time to file the brief is GRANTED, and the application for leave to appeal is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 1, 2018
         s0423
                                                                              Clerk